In our opinion the provisions of the contract fixing the price to be paid for items of "extra work" clearly imply an obligation to do such extra work at the stipulated price as required in connection with the performance of the work included in the "Scope of the Work" as described in the contract.
The judgment of Appellate Division should be reversed, with costs in this court and in the Appellate Division and the order of the County Court affirmed.
LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS, CONWAY, DESMOND and THACHER, JJ., concur.
Judgment accordingly. *Page 780